DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
1.	Applicant's arguments and/or amendments filed 3/21/2022 have been fully considered.  With respect to claims 1-3,5-14, see ¶5 below.
Applicant’s arguments with respect to new claim 15 has been fully considered but has not been found to be persuasive. 
	Applicant argues “Sato does not disclose that ‘the vane is positioned at a retracted position on an opposite side of the guide member to the medium when the medium is guided by the guide member’ as now recited in new independent claim 15. For example, Sato discloses that ‘the direction in which the first paddle wheels 6 rotate in the edge-binding transport path SH15 is the same as the transporting direction of the sheets S, so that the first paddle wheels 6 do not impede transportation of the sheets S’.  Accordingly, Sato does not teach or suggest that the wheel is retracted and thus does not teach or suggest the elements of new independent claim 15.”
	In response, the Examiner notes that the claim fails to recite a wheel being retracted.  Rather, the claim recites “the vane is positioned at a retracted position on an opposite side of the guide member to the medium when the medium is guided by the guide member”.  Sato discloses the vane only rotating so as to transport sheets toward 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato USP 9,718,635.
	Sato discloses, regarding claim 1, a medium transport device comprising:
a guide member (32,33) that supports and guides a medium transported in a transport direction;

a feeding section (6) having a feeding member (6b) formed of an elastic material, and the feeding section being configured to rotate to feed the medium on the stacking section toward the alignment section, wherein
the feeding member includes a shaft rotatable (7) about an axial direction in the width direction, and at least one vane (6b) extending outward from the shaft, and
the vane is positioned at a retracted position on an opposite side of the guide member to the medium when the medium is guided by the guide member (the vane feeds the medium only when the medium is on the stacking section as discussed in C9/L50-52); and
a notch (34) formed in the guide member at a region where the feeding member is disposed in a width direction of the guide member which intersects the transport direction, the notch being cut out toward upstream in the transport direction, wherein
a rotation center (7) of the feeding section is disposed at a position between the stacking section and the guide member such that a rotation locus of a distal end of the feeding member intersects the guide member when viewed in the width direction (fig.8A), and
an upstream end of the notch in the transport direction is formed inside the rotation locus (fig.8A).

Regarding claim 17, wherein
the feeding member includes a plurality of vanes (6b) provided at an interval in a rotation direction (see at least fig.3), and,
when a first vane among the plurality of vanes is located at the retracted position, another vane is in contact with the medium bundle in the stacking section (see structure in at least fig.3 and C9/L50-52).
Regarding claim 18, a post-processing device comprising:
the medium transport device according to claim 1; and
a processing unit (U4) configured to perform post-processing to a medium transported by the medium transport device (fig.1,2).
Regarding claim 19, a recording apparatus comprising:
a recording unit (U3) configured to record on a medium; and
the post-processing device according to claim 7, the post-processing device being configured to perform post-processing to the medium that recorded by the recording unit (fig.1,2).

Allowable Subject Matter
5.	Claims 1-3,5-14 are allowed.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kushida et al. (USP 7,874,553) discloses a vane positioned at a retracted position on an opposite side of a guide member to a medium when the medium is guided by the guide member
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        3/22/2022